 

Ohr Pharmaceutical 8-K [ohr-8k_040814.htm]

Exhibit 10.41



SUBSCRIPTION AGREEMENT



This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of April 8, 2014,
between Ohr Pharmaceutical, Inc., a Delaware corporation (the “Company”), and
the purchaser identified on the signature page hereto (the “Purchaser”).

WHEREAS, the Purchaser desires to subscribe for, and the Company desires to
issue, shares of the Company’s common stock, $0.0001 par value per share (the
“Common Stock”), to the Purchaser pursuant to the terms and conditions of this
Agreement;

NOW, THEREFORE, upon the execution and delivery of this Agreement, the Company
and the Purchaser agree as follows:

1.                  Subscription. The Purchaser, intending to be legally bound,
hereby irrevocably subscribes for and agrees to purchase the number of shares of
Common Stock (the “Shares”) at the per share purchase price and aggregate
purchase price (the “Purchase Price”) as set forth on the signature page hereto,
and the Company, intending to be legally bound, hereby agrees to issue and sell
the Shares to the Purchaser, provided, however, that the Company reserves the
right to accept or reject this subscription for Shares, in whole or in part. If
the Company elects to accept this subscription for Shares in part, it shall
promptly notify the Purchaser by delivery to the Purchaser by email of the
signature page countersigned by the Company and reflecting the amount of the
subscription accepted.

2.                  Registration of Shares. The offering and sale of the Shares
(the “Offering”) are being made pursuant to (a) an effective Registration
Statement on Form S-3 (File No. 333-193434) (the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “Securities Act”), including
the prospectus contained therein (the “Base Prospectus”), which relates, among
other things, to the Shares and the sale thereof from time to time in accordance
with Rule 415 under the Securities Act, and (b) a prospectus supplement (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Shares
and terms of the Offering that will be filed with the Commission and delivered
to the Purchaser (or made available to the Purchaser by the filing by the
Company of an electronic version thereof with the Commission) no later than the
second business day following the date of this Agreement.

3.                  Purchase and Sale of Shares. The Company agrees to issue and
sell to the Purchaser and the Purchaser agrees to purchase the Shares at a
closing to take place at the offices of the Company, or such other place as the
Purchaser and the Company shall mutually agree, including by way of the exchange
of facsimile or “pdf” copies of signatures (the “Closing”), no later than the
third Trading Day (as such term is defined below) following the date hereof (the
“Closing Date”).  At the Closing, the Company shall deliver instructions to the
Company’s transfer agent to issue the Shares as of the Closing Date and deliver
via the Depository Trust Company Deposit Withdrawal Agent Commission System
(“DWAC”) the Shares, registered in the name of the Purchaser, against delivery
of the

1

 

Purchase Price, which shall be paid by the Purchaser at the Closing by wire
transfer of immediately available funds to the escrow account set forth on
Schedule I hereto (“Escrow Account”). The term “Trading Day” means a day on
which the principal NASDAQ Stock Market is open for trading.

Prior to Closing, the Purchaser shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by the
Purchaser are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Company’s transfer agent, to credit such account or
accounts with the Shares by means of an electronic book-entry delivery.
Simultaneously with the delivery to the designated escrow agent by the Purchaser
of the Purchase Price at Closing, the Company shall direct its transfer agent to
credit the Purchaser’s account or accounts with the Shares pursuant to the
information contained in the DWAC (as specified by the Purchaser on the Investor
Questionnaire annexed hereto as Exhibit A).

4.                  Closing Conditions.

(a)               The obligations of the Company hereunder are subject to the
following conditions being met:

(i)                 the accuracy in all material respects as of the date hereof
of the representations and warranties by the Purchaser contained herein; and

(ii)              the delivery by the Purchaser of the Purchase Price to the
Escrow Account for the Shares as set forth herein on the Closing Date.

(b)               The obligations of the Purchaser hereunder are subject to the
following conditions being met:

(i)                 the accuracy in all material respects as of the date hereof
of the representations and warranties by the Company contained herein;

(ii)              the delivery by the Company to the Purchaser of the Prospectus
and Prospectus Supplement (which may be delivered in accordance with Rule 172
under the Securities Act); and

(iii)            the delivery by the Company to the Purchaser of a copy of the
irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver on an expedited basis via DWAC the number of Shares
subscribed for that was accepted by the Company, registered in the name of the
Purchaser.

5.                  Representations and Warranties of the Company.  As of the
date hereof, the Company hereby represents and warrants to the Purchaser that:

(a)               Organization. The Company is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.

2

 

(b)               Authority and Validity. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. 
The execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of the Company, and no
other proceedings on the part of the Company are necessary to authorize this
Agreement or for the Company to perform its obligations under this Agreement. 
This Agreement constitutes the lawful, valid and legally binding obligation of
the Company, enforceable in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

(c)                Valid Issuance of Common Stock; Registration. The Shares,
when issued, sold and delivered in accordance with the terms hereof for the
Purchase Price, will be duly and validly authorized and issued, fully paid and
nonassessable and free of restrictions on transfer other than the applicable
state and federal securities laws. The Company has prepared and filed the
Registration Statement in conformity with the requirements of the Securities
Act, including the Prospectus, and such amendments and supplements thereto as
may have been required to the date of this Agreement. The Registration Statement
is effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission. At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at the
Closing Date, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus and any
amendments or supplements thereto, at time the Prospectus or any amendment or
supplement thereto was issued and at the Closing Date, conformed and will
conform in all material respects to the requirements of the Securities Act and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(d)               Registration Statement. The Registration Statement is in full
force and effect and no cease and desist order or other suspension of the
Registration Statement exists, has been imposed or, to the knowledge of the
Company is threatened by the Commission.

(e)                No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(i) violate, conflict with or result in the breach of any provision of the
Company’s Certificate of Incorporation or Bylaws, (ii) conflict with or violate
any law, rule, regulation, order, judgment or decree applicable the Company or
any of its assets, properties or businesses, or (iii) conflict with, result in
any breach of, constitute a default (or event that with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others

3

 

any rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any encumbrance on any of the
assets or properties of the Company, pursuant to any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Company is a party except, in the
case of clauses (ii) and (iii), to the extent that such conflicts, breaches,
defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Company. No
third party has a right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the hereunder. Except as a result of the purchase and sale of
the Shares, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any third party any right to subscribe for or
acquire, any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any subsidiary is or may become bound to
issue additional shares of Common Stock or equivalents thereof. The issuance and
sale of the Shares will not obligate the Company to issue shares of Common Stock
or other securities to any third person and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities.

(f)                 Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the reports filed with the Commission, except as specifically disclosed
in such reports filed prior to the date hereof, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of this Agreement, (ii) a material adverse effect on the results
of operations, assets, business, prospects or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”) , (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Shares contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or

4

 

deemed made that has not been publicly disclosed at least 1 day prior to the
date that this representation is made.

(g)               Listing and Maintenance Requirements. Except as set forth in
the documents incorporated in the Prospectus Supplement, the Company has not, in
the 12 months preceding the date hereof, received notice from any trading market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(h)               Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any third party acting on its behalf has provided
the undersigned or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement.

(i)                 Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Shares, or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Shares.

(j)                 Governmental/Regulatory Consents and Approvals. Except for
filings under federal securities laws and, if required, NASDAQ Stock Market
rules and regulations, the execution, delivery and performance of this Agreement
by the Company do not, and the consummation of the transactions contemplated
hereby do not and will not, require any permits, consents, approvals, orders,
authorizations of, or declarations to or filings with any federal, state, local
or foreign government or regulatory authority, which has not already been
obtained, effected or provided.

6.                  Representations, Warranties and Covenants of the Purchaser. 
As of the date hereof, the Purchaser hereby represents and warrants to the
Company that:

(a)               The Purchaser has received (or otherwise had made available to
him by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Registration Statement,
and the documents incorporated by reference therein (collectively, the
“Disclosure Package”), prior to or in connection with the execution of this
Agreement. The Purchaser acknowledges that, prior to the delivery of this
Agreement to the Company, the Purchaser will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Purchaser by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.

5

 

(b)               At the time such Purchaser was offered the Shares, it was, and
as of the date hereof it is, an “accredited investor” as defined in Rule 501.
The Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment. The
Purchaser acknowledges that it has had the opportunity to review this Agreement
and the Disclosure Package and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  The Purchaser acknowledges and agrees
that neither the Placement Agents nor any Affiliate of the Placement Agents has
provided the Purchaser with any information or advice with respect to the
Securities nor is such information or advice necessary or desired.  Neither the
Placement Agents nor any affiliate of the Placement Agents has made or makes any
representation as to the Company or the quality of the Shares and the Placement
Agents and any affiliates of the Placement Agents may have acquired non-public
information with respect to the Company which the Purchaser agrees need not be
provided to it.  In connection with the issuance of the Shares to the Purchaser,
neither the Placement Agents nor any of the Placement Agents’ affiliates has
acted as a financial advisor or fiduciary to the Purchaser.

(c)                The Purchaser understands that nothing in this Agreement, the
Disclosure Package or any other materials presented to the Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  The Purchaser has consulted such legal, tax and investment
advisors and made such investigations as he, it his sole discretion, has deemed
necessary or appropriate in connection with his purchase of the Shares.

(d)               No person or entity acting on behalf of, or under the
authority of, the Purchaser is or will be entitled to any broker’s, finder’s, or
similar fees or commission payable by the Company.

(e)                Since the date that the Purchaser became aware of the
proposed Offering, the Purchaser has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company involving the Company’s securities.

(f)                 No offer by the Purchaser to buy the Shares will be accepted
and no part of the Purchase Price will be delivered to the Company until the
Purchaser has received the Offering Information and the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without

6

 

obligation or commitment of any kind, at any time prior to the Company sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until the Purchaser has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company. The
Purchaser understands and agrees that the Company, in its sole discretion,
reserves the right to accept or reject this subscription for Shares, in whole or
in part.

7. Public Announcement. The Company and the Purchaser agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof: (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a Current Report on Form 8-K with the Securities and
Exchange Commission, including a form of this Agreement as an exhibit thereto,
which discloses all material non-public information disclosed to the Purchaser.
Following such public announcement, the Company covenants and agrees that
neither it, nor any other Person acting on its behalf will provide the Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto the Purchaser
shall have entered into a written agreement with the Company regarding the
confidentiality and use of such information. Notwithstanding the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) the Purchaser makes no
representation, warranty or covenant that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
hereunder, (ii) the Purchaser shall not be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release hereunder and (iii) the Purchaser shall not have any duty
of confidentiality to the Company or its Subsidiaries after the issuance of the
initial press release hereunder. 

8. Listing of Common Stock. The Company hereby agrees to use its reasonable best
efforts to maintain the listing or quotation of the Common Stock on the trading
market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such trading market
and promptly secure the listing of all of the Shares on such trading market.

9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or

7

 

in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action, suit or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Purchaser with respect to the matters covered hereby and
supersedes all prior agreements and understanding with respect to such matters
between the Company and the Purchaser.

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

12. Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

13. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

14 Third-Party Beneficiaries. The Placement Agents shall be third party
beneficiaries of the representations and warranties of the Company and the
Purchaser.

8

 

15. Counterparts; Facsimile or “pdf” Copies.  This Agreement may be executed in
counterparts, each of which, when executed, shall be deemed an original but all
of which, taken together, shall constitute one and the same Agreement.  Delivery
of an executed copy of a signature page to this Agreement by facsimile or “pdf”
transmission shall be as effective as delivery of a manually executed copy of
this Agreement and shall be as effective and enforceable as the original.

[SIGNATURES FOLLOW ON NEXT PAGE]

9

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

      PURCHASER:     Subscription Amount: $_________________
_____________________________________   [Name of Purchaser] Purchase Price per
Share: $_______________       No. of Shares: ________________________
By:___________________________________ Subscription Amount: $_________________
Name:   Title:               OHR PHARMACEUTICAL, INC. Agreed and Accepted this  
________ day of April, 2014:     By:___________________________________   Name:
  Title:       Address for Notice:     Subscription Amount Accepted: 800 Third
Avenue, 11th Floor $_________________ New York, New York 10022   Telephone:
(212) 682 8452 No. of Shares Accepted: Facsimile: (212) 644-0544
__________________ E-mail: sam@ohrpharmaceutical.com   Attention: Chief
Financial Officer       With a copy to:       Hahn & Hessen LLP   488 Madison
Avenue   New York, New York 10022   Telephone: (212) 478-7200   Facsimile: (212)
478-7400   E-mail: jkardon@hahnhessen.com   Attention: James Kardon, Esq.

 

10

 

EXHIBIT A

INVESTOR QUESTIONNAIRE

1.The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:      

 

2.The relationship between the Purchaser and the registered holder listed in
response to item 1 above:      

3.The mailing address of the registered holder listed in response to item 1
above:                             Fax:                                        
                                             

4.The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:      

5.

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

     

6.DTC Participant Number:      

7.

Name of Account at DTC Participant being credited with the Shares:

     

8.Account Number at DTC Participant being credited with the Shares:      

 